Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED OFFICE ACTION


1.	This is in response to Applicant communication on 09/15/2021 with claim 1-3 are pending in the Application.

2	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

Claim Rejections - 35 USC § 102

3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(a)(1)(after AIA ) and 35 U.S.C. 102(a)(2)(after AIA )  that form the basis for the rejections under this section made in this office action.
NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
	1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention


                                           Claim Rejections - 35 USC § 103 

4. 	The following is a quotation of 35 U.S.C. 103 (post-AIA ) which forms the basis for all   
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




 Claim Rejections - 35 USC § 102 & 35 USC § 103

5. 	Claim 1-2 are rejected under 35 U.S.C. 102(a)(1)  (after AIA ) as being anticipated by  Yoshida et al. (US 2019/0131448) thereafter Yoshida 448 or as an alternative  rejected under 35 U.S.C. 103 ( after AIA ) as being obvious over Yoshida 448.
With regard to claim 1, Yoshida 448.( The abstract, Fig 1 through Fig 37), the specification)  appears  to disclose a method of manufacturing a semiconductor device comprising:
 a step of providing a first main surface, and a second main  surface opposite to the first main surface, ( Fig 4.Fig 5) 
forming an insulated gate type field effect transistor in the first region of semiconductor substrate, ( Fig 1,Fig 4. Para [0009}.{0010})
a step of forming a snubber circuit having a resistance and a capacitor in a second region other than the first region, in  the first region and the second region, ( Fig 1, Fig 2, para [0007],[0009}
wherein the step includes a step of forming a plurality of first deep trenches and a plurality of second deep trenches toward semiconductor substrate, wherein among the plurality
of second deep trenches formed in the second region, the second width of at least one of
the first deep trenches is less than the width of at least one of the first deep trenches (shown in Fig 3, Fig 5)
With regard to claim 2, Yoshida 448.( The abstract, Fig 1 through Fig 37), the specification)  discloses a  method of manufacturing a semiconductor device wherein , the step of forming the element includes: 
a step of forming a first diffusion layer of the first conductivity type electrically connected to semiconductor substrate,(Fig 5)
a step of forming a second conductivity type second diffusion layer,(fig 5) 
wherein over a shallow position of the first main surface side than the first diffusion layer, the second conductivity type second diffusion layer becomes an insulated gate type field- effect transistor channel in the first region, and becomes the resistor of the snubber circuit and
a capacitor with bonding to the first diffusion layer in the second region.(shown in Fig 2, Fig 4)

                                           Claim Rejections - 35 USC § 103 

6. 	The following is a quotation of 35 U.S.C. 103 (post-AIA ) which forms the basis for all  
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7. 	Claim 3 is  rejected under 35 U.S.C. 103(after AIA ) as being obvious over  Yoshida et al. (US 2019/0131448) thereafter Yoshida 448
	With regard to claim 3 , claim 3 is obvious over Yoshida 448 for the following rationale:
The selection of parameters such as energy, concentration, temperature, time, molar fraction, depth, thickness, etc., would have been obvious and involve routine optimization which has been held to be within the level of ordinary skill in the art. "Normally, it is to be expected that a change in energy, concentration, temperature, time, molar fraction, depth, thickness, etc., or in combination of the parameters would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art ... such ranges are termed "critical ranges and the applicant has the burden of proving such criticality.... More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller 105 USPQ233, 255 (CCPA 1955). See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934).

8.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and the page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.

9.	A shortened statutory period for response to this action is set to expire 3 (three)
months and 0 (zero) day from the day of this letter. Failure to respond within the period
for response will cause the application to be abandoned (see M.P.E.P. 710.02(b)).

10.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file.

                                                     CONCLUSION

11.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM -6,30 PM US Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached at  571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
After July 31 2022 , the {PAIR) System is replaced by the Patent Center. Should you have questions on access to the Patent Center , contact the Electronic Business Center (EBC) at
866-217-9197 (toll-free).

                                                              /THINH T NGUYEN/                                                              Primary Examiner, Art Unit 2897